Exhibit 10.1

 

AMENDED AND RESTATED PLEDGE AGREEMENT

(Borrower)

 

THIS AMENDED AND RESTATED PLEDGE AGREEMENT (as amended, restated, supplemented
or modified from time to time, the “Agreement”), dated as of October 5, 2010, is
made and entered into by and between RHINO RESOURCE PARTNERS LP, a Delaware
limited partnership (the “MLP”), and PNC BANK, NATIONAL ASSOCIATION, as Agent
for itself and the other Lenders under the Credit Agreement described below (the
“Agent”).

 

WHEREAS, pursuant to that certain Credit Agreement dated as of August 20, 2006
by and among RHINO ENERGY LLC, a Delaware limited liability company, formerly
known as CAM Holdings LLC (the “Company”) the Borrower thereunder, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto (the “Lenders”) and the Agent, as amended by that certain First
Amendment to Credit Agreement, dated as of December 28, 2006; as amended by that
certain Second Amendment to Credit Agreement and Consent, dated as of March 8,
2007; as amended by that certain Third Amendment to Credit Agreement, dated as
of February 29, 2008; as amended by that certain Fourth Amendment to Credit
Agreement, dated as of May 15, 2008; as amended by that certain Fifth Amendment
to Credit Agreement, dated June 1, 2008; as amended by that certain Sixth
Amendment to Credit Agreement and Amendment to Fifth Amendment to Credit
Agreement, dated November 4, 2008; as amended by that certain Seventh Amendment
to Credit Agreement, dated as of March 31, 2009, as amended by that certain
Eighth Amendment to Credit Agreement (the “Eighth Amendment”), dated as of
June 30, 2010 (as the same may hereafter from time to time be restated, amended,
modified or supplemented, collectively the “Credit Agreement”), the Agent and
the Lenders have agreed to provide certain Loans (as defined therein) to and
extend other financial accommodations to the Company and the other Loan Parties;
and

 

WHEREAS, Wexford Capital LP (as successor-by-merger to Wexford Capital LLC) and
various affiliates thereof (the “Wexford Investors”) held 100% of the member
interests of the Company, and the Wexford Investors pledged such member
interests to the Agent, on behalf of the Lenders, pursuant to that certain
Pledge Agreement dated August 30, 2006 (the “Existing Pledge Agreement”); and

 

WHEREAS, the Wexford Investors have transferred, pursuant to a series of
transfers (collectively, the “Borrower Equity Transfer”), all of their member
interests in the Company to the MLP; and

 

WHEREAS, as part of the security for the Loans, such other financial
accommodations and the other Obligations, and as required by the Eighth
Amendment, the membership interest of the MLP in the Company are to be pledged
to the Agent for the benefit of itself and the Lenders in accordance herewith;
and

 

WHEREAS, the MLP owns one hundred percent (100%) of the outstanding membership
interest of the Company as set forth on Schedule A, attached hereto and made a
part hereof; and

 

--------------------------------------------------------------------------------


 

WHEREAS, this Agreement replaces and amends and restates in its entirety the
Existing Pledge Agreement.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.             Defined Terms.

 

(a)           Except as otherwise expressly provided herein, capitalized terms
used in this Agreement shall have the respective meanings assigned to them in
the Credit Agreement.  Where applicable and except as otherwise expressly
provided herein, terms used herein (whether or not capitalized) shall have the
respective meanings assigned to them in the Uniform Commercial Code as enacted
in each applicable jurisdiction and as may be amended from time to time (the
“Code”).

 

(b)           “Pledged Collateral” shall mean and include the following: 
(i) the member interests listed on Schedule A and made a part hereof, and all
rights and privileges pertaining thereto, including (A) all member interests and
additional member interests receivable in respect of or in exchange for such
member interests, (B) all rights to subscribe for member interests incident to
or arising from ownership of such member interests, (C) all cash, interest,
stock and other dividends or distributions paid or payable on such member
interests, and (D) all books and records pertaining to the foregoing, including
all ownership record and transfer books, (ii) any and all other member interests
in the Company, in any other Loan Party and/or in any Subsidiary of any Loan
Party, whether now existing or hereafter formed, created, acquired or otherwise,
which may be hereafter pledged by the MLP to the Agent to secure the Secured
Obligations (as hereinafter defined) of the Company and the other Loan Parties,
and all rights and privileges pertaining thereto, including all member interests
and additional member interests receivable in respect of or in exchange for such
member interests, all rights to subscribe for member interests incident to or
arising from ownership of such member interests, all cash, interest, stock,
member interests and other dividends or distributions paid or payable on such
member interests, and all books and records pertaining to the foregoing, and
(iii) whatever is received when any of the foregoing is sold, exchanged or
otherwise disposed of, including any proceeds as such term is defined in the
Code, thereof.  Notwithstanding the foregoing, any dividend or distribution made
by the Borrower in compliance with the terms of the Credit Agreement and
Section 5(m) below and any proceeds thereof shall, on and after the date of such
dividend or distribution, once made, no longer constitute Pledged Collateral.

 

(c)           “Secured Obligations” shall mean and include the full and punctual
payment and performance when due (whether on demand, at stated maturity, by
acceleration, or otherwise and including any amounts which would become due but
for the operation of an automatic stay under the federal bankruptcy code of the
U.S. or any similar laws of any country or jurisdiction) of: (i) all
Obligations, including all obligations, liabilities, and indebtedness from time
to time of the Company or any other Loan Party to the Agent or any of the
Lenders or any Affiliate of any Lender or the Agent under or in connection with
the Credit Agreement or any other Loan Document, any Lender-Provided Interest
Rate Hedge or any Lender-Provided Commodity Hedge, whether for principal,
interest, fees, indemnities, expenses, or otherwise, and all

 

2

--------------------------------------------------------------------------------


 

refinancings or refundings thereof, whether such obligations, liabilities, or
indebtedness are direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
Insolvency Proceeding with respect to the Company or any other Loan Party or
which would have arisen or accrued but for the commencement of such Insolvency
Proceeding (including interest after default), even if the claim for such
obligation, liability, or indebtedness is not enforceable or allowable in such
Insolvency Proceeding, and including all Obligations, liabilities, and
indebtedness arising from any extensions of credit under or in connection with
the Loan Documents, any Lender-Provided Interest Rate Hedges or any
Lender-Provided Commodity Hedges from time to time, regardless whether any such
extensions of credit are in excess of the amount committed under or contemplated
by the Loan Documents, any Lender-Provided Interest Rate Hedges or any
Lender-Provided Commodity Hedges or are made in circumstances in which any
condition to extension of credit is not satisfied), (ii) any obligation or
liability of any of the Loan Parties arising out of overdrafts on deposits or
other accounts or out of electronic funds (whether by wire transfer or through
automated clearing houses or otherwise) or out of the return unpaid of, or other
failure of the Agent or any Lender to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Agent’s or any Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository or
other similar arrangements, and (iii) any amendments, extensions, renewals and
increases of or to any of the foregoing.

 

2.             Grant of Security Interests.

 

(a)           To secure on a first priority perfected basis the payment and
performance of all Secured Obligations in full, the MLP hereby grants to the
Agent a continuing first priority security interest under the Code in and hereby
pledges to the Agent, for the benefit of each of the Lenders and the Agent, any
IRH Provider or CH Provider, all of the MLP’s now existing and hereafter
acquired or arising right, title and interest in, to, and under the Pledged
Collateral wherever located.

 

(b)           Upon the execution and delivery of this Agreement, the MLP shall
deliver to and deposit with the Agent in pledge, all of the MLP’s certificates,
instruments or other documents comprising or evidencing the Pledged Collateral,
together with undated stock powers, powers of attorney, instruments or other
documents signed in blank by the MLP.  In the event that the MLP should ever
acquire or receive certificates, securities, instruments or other documents
evidencing the Pledged Collateral, the MLP shall deliver to and deposit with the
Agent in pledge, all such certificates, securities, instruments or other
documents which evidence the Pledged Collateral, together with undated powers or
endorsements signed in blank by the MLP.

 

3.             Further Assurances.

 

Prior to or concurrently with the execution of this Agreement, and thereafter at
any time and from time to time upon reasonable request of the Agent, the MLP
shall execute and deliver to the Agent all financing statements, continuation
financing statements, termination statements, assignments, certificates and
documents of title, affidavits, reports, notices, schedules of account,

 

3

--------------------------------------------------------------------------------


 

letters of authority, further pledges, powers of attorney and all other
documents (collectively, the “Security Documents”) which the Agent may request,
in form satisfactory to the Agent, and take such other action which the Agent
may request, to perfect and continue perfected and to create and maintain the
first priority status of the Agent’s security interest in the Pledged Collateral
and to fully consummate the transactions contemplated under the Credit
Agreement, the other Loan Documents and this Agreement.  The MLP hereby
irrevocably makes, constitutes and appoints the Agent (and any of the Agent’s
officers or employees or agents designated by the Agent) as the MLP’s true and
lawful attorney with power to sign the name of the MLP on all or any of the
Security Documents which the Agent determines must be executed, filed, recorded
or sent in order to perfect or continue perfected the Agent’s security interest
in the Pledged Collateral in any jurisdiction.  Such power, being coupled with
an interest, is irrevocable until all of the Secured Obligations have been
indefeasibly in full paid and the Commitments have terminated.

 

4.             Representations and Warranties.

 

The MLP hereby represents and warrants to the Agent as follows:

 

(a)           The MLP has, and will continue to have (or, in the case of
after-acquired Pledged Collateral, at the time the MLP acquires rights in such
Pledged Collateral, will have and will continue to have), title to the Pledged
Collateral, free and clear of all Liens other than those in favor of the Agent
for the Lenders and the Agent.

 

(b)           The member interests constituting the Pledged Collateral have been
duly authorized and validly issued to the MLP and are fully paid and
nonassessable.

 

(c)           The security interests in the Pledged Collateral granted hereunder
are valid, perfected and of first priority, subject to the Lien of no other
Person.  The delivery to the Agent of the documents, if any, referred to in
Section 2(b) above and the proper filing of the financing statements relating to
the Pledged Collateral in the jurisdiction of the state of formation of the MLP
will perfect and establish the first priority of the Agent’s security interest
in the Pledged Collateral.

 

(d)           Except to the extent provided in the Partnership Agreement, there
are no restrictions upon the transfer of the Pledged Collateral and the MLP has
the power and authority and right to transfer the Pledged Collateral owned by
the MLP free of any encumbrances and without obtaining the consent of any other
Person.  There are no restrictions or limits on the rights or the ability of the
Agent to transfer the Pledged Collateral upon the exercise of the Agent’s rights
and remedies under the Loan Documents with respect thereto which would in any
way affect the ability of the Agent to foreclose on, or realization upon, the
Pledged Collateral.

 

(e)           The MLP has all necessary power to execute, deliver and perform
this Agreement.

 

(f)            As of the date hereof, there are no actions, suits, or
proceedings pending or, to the MLP’s best knowledge after due inquiry,
threatened against or affecting the MLP with respect to the Pledged Collateral,
at law or in equity or before or by any Official Body, and the MLP is not

 

4

--------------------------------------------------------------------------------


 

in default with respect to any judgment, writ, injunction, decree, rule or
regulation which could adversely affect the MLP’s performance hereunder.

 

(g)           This Agreement has been duly executed and delivered and
constitutes the valid and legally binding obligation of the MLP, enforceable in
accordance with its terms, except to the extent that enforceability of this
Agreement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforceability of creditors’
rights generally or limiting the right of specific performance.

 

(h)           Neither the execution and delivery by the MLP of this Agreement,
nor the compliance with the terms and provisions hereof, will violate any
provision of any Law or conflict with or result in a breach of any of the terms,
conditions or provisions of any judgment, order, injunction, decree or ruling of
any Official Body to which the MLP is subject or any provision of any agreement,
understanding or arrangement to which the MLP is a party or by which the MLP is
bound.

 

(i)            The exact legal name of the MLP is as set forth on the signature
page hereto.

 

(j)            The state of formation of the MLP is as set forth on Schedule B,
attached hereto and made a part hereof.

 

(k)           The chief executive office of the MLP is as set forth on Schedule
B, attached hereto and made a part hereof.

 

(l)            All rights of the MLP in connection with its ownership of the
Company are evidenced and governed solely by the certificates, instruments or
other documents evidencing ownership and organizational documents of the Company
and no other member or other similar agreements are applicable to any of the
Pledged Collateral, and no such certificate, instrument or other document
provides that any member interest or other intangible ownership interest,
constituting Pledged Collateral, is a “Security” within the meaning of and
subject to Article 8 of the Code; and, the organizational documents of the
Company contain no restrictions on the rights of its members other than those
that normally would apply to a company organized under the laws of the
jurisdiction of organization of the Company.

 

5.             General Covenants.

 

The MLP hereby covenants and agrees as follows with respect to the Pledged
Collateral pledged by the MLP:

 

(a)           The MLP shall do all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the Pledged Collateral and shall
be responsible for the risk of loss of, damage to, or destruction of the Pledged
Collateral, unless such loss is the result of the gross negligence or willful
misconduct of the Agent.  The MLP shall notify the Agent in writing ten
(10) days prior to any change in the address of the chief executive office set
forth on Schedule B.

 

(b)           The MLP shall appear in and defend any action or proceeding of
which the MLP is aware which could reasonably be expected to affect the MLP’s
title to, or the Agent’s interest

 

5

--------------------------------------------------------------------------------


 

in, the Pledged Collateral and the proceeds thereof; provided, however, that the
MLP may settle such actions or proceedings with respect to the Pledged
Collateral with the consent of the Agent.

 

(c)           The MLP shall, and shall cause the Company to, keep separate,
accurate and complete records of the Pledged Collateral owned by the MLP,
disclosing the Agent’s security interest hereunder.

 

(d)           The MLP shall comply with all Laws applicable to the Pledged
Collateral unless such noncompliance would not individually or in the aggregate
materially impair the use or value of the Pledged Collateral or the Agent’s
rights hereunder.

 

(e)           The MLP shall pay any and all taxes, duties, fees or imposts of
any nature imposed by any Official Body on any of the Pledged Collateral, except
to the extent contested in good faith by appropriate proceedings.

 

(f)            The MLP shall permit the Agent, its officers, employees and
agents at reasonable times to inspect all books and records related to the
Pledged Collateral.

 

(g)           To the extent, following the date hereof, the MLP acquires member
interests in the Company or any of the rights, property or member interests
described in the definition of, and then constituting, Pledged Collateral with
respect to the Company, such rights, property or member interests or securities
shall be subject to the terms hereof and, upon such acquisition, shall be deemed
to be hereby pledged to the Agent, and the MLP thereupon shall deliver all such
member interests and other ownership interests together with an updated
Schedule A, to the Agent together with all such control agreements, financing
statements, and any other documents necessary to implement the provisions and
purposes of this Agreement as the Agent may request.

 

(h)           The MLP will not change its state of formation without providing
thirty (30) days prior written notice to the Agent.

 

(i)            The MLP will not change it’s name without providing thirty (30)
days prior written notice to the Agent.

 

(j)            During the term of this Agreement, the MLP shall not sell,
assign, replace, retire, transfer or otherwise dispose of the Pledged
Collateral.

 

(k)           The MLP shall at any time and from time to time take such steps as
the Agent may reasonably request as are necessary for the Agent to insure the
continued perfection of the Agent’s and the Lenders’ security interest in the
Pledged Collateral with the same priority required hereby and the preservation
of its rights therein.

 

(l)            During the term of this Agreement, the MLP shall not permit the
Company to treat any uncertificated ownership interests as securities which are
subject to Article 8 of the Code.

 

(m)          Notwithstanding the security interest in the Pledged Collateral in
favor of the Agent, dividends or distributions by the Company may be made to the
MLP in accordance with the Credit Agreement and, once made, shall no longer
constitute Pledged Collateral, provided

 

6

--------------------------------------------------------------------------------


 

that no Event of Default or Potential Default shall have occurred or exist
immediately prior to, at the time of, or after giving effect to such dividend or
distribution.  Any dividend or distribution by the Company to the MLP shall be
made in accordance with the Credit Agreement and only if no Event of Default or
Potential Default shall have occurred or exist immediately prior to, at the time
of, or after giving effect to such dividend or distribution; and if any
cash-only dividend or distribution has been made in violation hereof or thereof
or if any Event of Default or Potential Default exists immediately prior to, at
the time of the making of, or after giving effect to such such dividend or
distribution, then the MLP hereby agrees to immediately remit the full amount of
such dividend or distribution to the Agent.

 

6.             Other Rights With Respect to Pledged Collateral.

 

In addition to the other rights with respect to the Pledged Collateral granted
to the Agent hereunder, at any time and from time to time, after and during the
continuation of an Event of Default, the Agent, at its option and at the expense
of the MLP, may: (a) transfer into its own name, or into the name of its
nominee, all or any part of the Pledged Collateral, thereafter receiving all
dividends, income or other distributions upon the Pledged Collateral; (b) take
control of and manage all or any of the Pledged Collateral; (c) apply to the
payment of any of the Secured Obligations, whether any be due and payable or
not, any moneys, including cash dividends and income from any Pledged
Collateral, now or hereafter in the hands of the Agent, any IRH Provider or any
CH Provider, on deposit or otherwise, belonging to the MLP, as the Agent, in its
sole discretion, shall determine; and (d) do anything which the MLP is required
but fails to do hereunder; provided, however, the Agent and the Lenders may not
exercise any post-default rights granted to the Agent and the Lenders pursuant
to clause (a) or (b) of this Section with respect to the MLP unless any such
Event of Default leading to such post-default rights granted pursuant to clause
(a) or (b) of this Section shall continue unremedied for a period of thirty (30)
days after the Agent gives written notice of such Event of Default to the MLP,
so that the MLP has an opportunity to cure such Event of Default.

 

7.             Additional Remedies Upon Event of Default.

 

Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Agent shall have, in addition to all rights and
remedies of a secured party under the Code or other applicable Law, and in
addition to its rights under, but subject to the proviso set forth in, Section 6
above and under the other Loan Documents, the following rights and remedies:

 

(a)           The Agent may, after ten (10) days’ advance notice to the MLP,
sell, assign, give an option or options to purchase or otherwise dispose of the
Pledged Collateral or any part thereof at public or private sale, at any of the
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Agent may deem commercially reasonable.  The MLP
agrees that ten (10) days’ advance notice of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification.  The Agent shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given.  The Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be

 

7

--------------------------------------------------------------------------------


 

made at the time and place to which it was so adjourned.  The MLP recognizes
that the Agent may be compelled to resort to one or more private sales of the
Pledged Collateral to a restricted group of purchasers who will be obliged to
agree, among other things, to acquire such member interests for their own
account for investment and not with a view to the distribution or resale
thereof.

 

(b)           The proceeds of any collection, sale or other disposition of the
Pledged Collateral of the MLP, or any part thereof, shall, after the Agent has
made all deductions of expenses, including attorneys’ fees and other expenses
incurred in connection with repossession, collection, sale or disposition of
such Pledged Collateral or in connection with the enforcement of the Agent’s
rights with respect to the Pledged Collateral including in any Insolvency
Proceedings, be applied against the Secured Obligations, whether or not all the
same be then due and payable, as follows:

 

(i)            first, to the Secured Obligations and to reimburse the Agent for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
fees and legal expenses, incurred by the Agent in connection with realizing on
the Pledged Collateral or collection of any obligation of the Company under any
of the Loan Documents, including advances made subsequent to an Event of Default
by the Agent for the reasonable maintenance, preservation, protection or
enforcement of, or realization upon, the Pledged Collateral, including advances
for taxes, insurance, repairs, and the like, and reasonable expenses incurred to
sell or otherwise realize on, or prepare for sale of or other realization on,
any of the Pledged Collateral, in such order as the Agent may determine in its
discretion; and

 

(ii)           the balance, if any, as required by Law.

 

8.             Agent’s Duties.

 

The powers conferred on the Agent hereunder are solely to protect its interest
in the Pledged Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the safe custody of any Pledged Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Agent shall have no duty as to any Pledged Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Pledged Collateral.

 

9.             No Waiver; Cumulative Remedies.

 

No failure to exercise, and no delay in exercising, on the part of the Agent,
any right, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any further exercise thereof or the exercise of any other right, power
or privilege.  The remedies herein provided are cumulative and not exclusive of
any remedies provided under the other Loan Documents or by Law.  The MLP waives
any right to require the Agent to proceed against any other Person or to exhaust
any of the Pledged Collateral or other security for the Secured Obligations or
to pursue any remedy in the Agent’s power.

 

8

--------------------------------------------------------------------------------


 

10.           Taxes.

 

(a)           No Deductions.  All payments and collections made by or from the
MLP under this Agreement shall be made or received free and clear of and without
deduction for any present or future taxes, levies, imposts, deductions, charges,
or withholdings, and all liabilities with respect thereto, excluding taxes
imposed on the net income of Agent and all income and franchise taxes of the
United States applicable to Agent (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings, and liabilities being hereinafter referred to
as “Taxes”).  If the MLP shall be required by law to deduct any Taxes from or in
respect of any sum payable or any collection made under this Agreement, (i) the
sum payable or collectable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable or collectable under this Subsection) Agent receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the MLP shall make such deductions and (iii) the MLP shall timely pay the
full amount deducted to the relevant tax authority or other authority in
accordance with applicable law;

 

(b)           Stamp Taxes.  In addition, the MLP acknowledges that the Pledged
Collateral secures payment of all present and future stamp or documentary taxes
and any other excise or property taxes, charges, or similar levies which arise
from any payment or collection made hereunder or from the execution, delivery,
or registration of, or otherwise with respect to, this Agreement (hereinafter
referred to as “Other Taxes”);

 

(c)           Indemnification for Taxes Paid by Agent.  The MLP acknowledges
that the Pledged Collateral secures the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 10) paid by Agent and any
liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted;

 

(d)           Certificate.  In the event the MLP pays any Taxes or Other Taxes,
within 30 days after the date of any such payment, the MLP shall furnish to
Agent, the original or a certified copy of a receipt evidencing payment thereof;

 

(e)           Survival.  Without prejudice to the survival of any other
agreement of the MLP hereunder, the agreements and obligations of the MLP
contained in clauses (a) through (d) directly above shall survive the payment in
full of principal and interest under any Note and the termination of the Credit
Agreement.

 

11.           Assignment.

 

All rights of the Agent under this Agreement shall inure to the benefit of its
successors and assigns.  All obligations of the MLP shall bind the MLP’s
successors, assigns, heirs, executors and personal representatives; provided,
however, the MLP may not assign or transfer any of its rights and obligations
hereunder or any interest herein and any such purported assignment or transfer
shall be null and void.

 

9

--------------------------------------------------------------------------------


 

12.           Severability.

 

Any provision of this Agreement which shall be held invalid or unenforceable
shall be ineffective without invalidating the remaining provisions hereof.

 

13.           Governing Law.

 

This Agreement shall be construed in accordance with and governed by the
internal laws of the Commonwealth of Pennsylvania without regard to its
conflicts of law principles, except to the extent the validity or perfection of
the security interests or the remedies hereunder in respect of any Pledged
Collateral are governed by the law of a jurisdiction other than the Commonwealth
of Pennsylvania.

 

14.           Notices.

 

All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be by telephone or in writing (including
telex, facsimile or electronic transmission (i.e., “e-mail”) communication)
unless otherwise expressly permitted hereunder and shall be delivered or sent by
telex, facsimile or electronic transmission to the respective parties at the
addresses and numbers set forth below or in accordance with any subsequent
unrevoked written direction from any party to the others.  All notices shall,
except as otherwise expressly herein provided, be effective in the case of
telex, facsimile or electronic transmission, when received, in the case of
hand-delivered notice, when hand delivered, or in the case of telephone when
telephoned, provided, however, that in order to be effective, telephonic notices
must be confirmed in writing no later than the next day by letter, facsimile,
telex or email.

 

The Agent:

 

PNC Bank, National Association, as Agent

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention:

Richard Munsick

Telephone:

(412) 762-4299

Telecopy:

(412) 762-6484

Email:

richard.munsick@pnc.com

 

The MLP:

 

424 Lewis Hargett Circle, Suite 250

Lexington, KY 40503

Attention: Joseph R. Miller

Telephone:

859-389-6500

Telecopy:

859-389-6588

Email:

jmiller@rhinoenergyllc.com

 

10

--------------------------------------------------------------------------------


 

with a copy to:

 

424 Lewis Hargett Circle, Suite 250

Lexington, KY 40503

Attention: Richard A Boone

Telephone:

859-389-6500

Telecopy:

859-389-6588

Email:

rboone@rhinoenergyllc.com

 

15.           Specific Performance.

 

The MLP acknowledges and agrees that, in addition to the other rights of the
Agent hereunder and under the other Loan Documents, because the Agent’s remedies
at law for failure of the MLP to comply with the provisions hereof relating to
the Agent’s rights: (i) to inspect the books and records related to the Pledged
Collateral, (ii) to receive the various notifications the MLP is required to
deliver hereunder, (iii) to obtain copies of agreements and documents as
provided herein with respect to the Pledged Collateral, (iv) to enforce the
provisions hereof pursuant to which the MLP has appointed the Agent the MLP’s
attorney-in-fact, and (v) to enforce the Agent’s remedies hereunder, would be
inadequate and that any such failure would not be adequately compensable in
damages, the MLP agrees that each such provision hereof may be specifically
enforced.

 

16.           Voting Rights in Respect of the Pledged Collateral.

 

So long as no Event of Default shall have occurred and be continuing under the
Credit Agreement, the MLP may exercise any and all voting and other consensual
rights pertaining to the Pledged Collateral or any part thereof for any purpose
not inconsistent with the terms of this Agreement or the other Loan Documents;
provided, however, that the MLP will not exercise and will refrain from
exercising any such rights, as the case may be, if such action would have a
material adverse effect on the value of any Pledged Collateral.  Without
limiting the generality of the foregoing and in addition thereto, the MLP shall
not vote to enable, or take any other action to permit, the Company to issue any
additional member interests or other ownership interests of any nature or to
issue any member interests convertible into or granting the right to purchase or
exchange for any member interests or other ownership interests of any nature of
the Company or to enter into any agreement or undertaking restricting the right
or ability of the MLP or the Agent to sell, assign or transfer any of the
Pledged Collateral.

 

17.           Consent to Jurisdiction; Waiver of Jury Trial.

 

THE MLP HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF THE
COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY

 

11

--------------------------------------------------------------------------------


 

CERTIFIED OR REGISTERED MAIL DIRECTED TO THE MLP AT THE ADDRESSES PROVIDED FOR
IN SECTION 14 ABOVE, AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON
ACTUAL RECEIPT THEREOF.  THE MLP WAIVES ANY OBJECTION TO JURISDICTION AND VENUE
OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT
ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.  THE MLP HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT
OF OR RELATED TO THIS AGREEMENT TO THE FULL EXTENT PERMITTED BY LAW.

 

18.           Entire Agreement; Amendments.

 

This Agreement amends and restates the Existing Pledge Agreement in its
entirety, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements relating to a
grant of a security interest in the Pledged Collateral by the MLP.  This
Agreement may not be amended or supplemented except by a writing signed by the
Agent and the MLP.

 

19.           Counterparts; Telecopy Signatures.

 

This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed an original and all of which taken together shall constitute but one and
the same agreement.  The MLP acknowledges and agrees that a telecopy or
electronic (i.e., “e-mail”) transmission to the Agent or any Lender of the
signature pages hereof purporting to be signed on behalf of the MLP shall
constitute effective and binding execution and delivery hereof by the MLP.

 

20.           Descriptive Headings.

 

The descriptive headings which are used in this Agreement are for the
convenience of the parties only and shall not affect the meaning of any
provision of this Agreement.

 

21.           Limitation of Liability.

 

No claim may be made by the MLP against any Lender, the Agent or any of their
respective directors, officers, employees, agents, attorneys or Affiliates, or
any of them, for any special, indirect or consequential damages or, to the
fullest extent permitted by Law, for any punitive damages in respect of any
claim or cause of action (whether based on contract, tort, statutory liability,
or any other ground) based on, arising out of or related to this Agreement or
the transactions contemplated hereby or thereby or any act, omission or event
occurring in connection therewith, including the negotiation, documentation, or
administration of this Agreement and the MLP hereby waives, releases and agrees
never to sue upon any claim for any such damages, whether such claim now exists
or hereafter arises and whether or not it is now known or suspected to exist in
its favor.

 

12

--------------------------------------------------------------------------------


 

22.           Construction.

 

The rules of construction contained in Section 1.2 [Construction] of the Credit
Agreement shall apply to this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

13

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AGREEMENT (Borrower)]

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.

 

 

AGENT:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, a national banking association, as Agent

 

 

 

 

 

By:

/s/ Richard C. Munsick

 

 

Name: Richard C. Munsick

 

 

Title: Senior Vice President

 

 

 

 

 

MLP:

 

 

 

RHINO RESOURCE PARTNERS LP, a Delaware limited partnership

 

 

 

 

By:

Rhino GP LLC, a Delaware

 

 

 

limited liability company, its general partner

 

 

 

 

 

 

 

By:

/s/ Richard A. Boone

 

 

 

 

Name:

Richard A. Boone

 

 

 

 

Title:

Senior Vice President and

 

 

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Pledge Agreement, dated as of October     , 2010, made by RHINO
RESOURCE PARTNERS LP, a Delaware limited partnership (the “MLP”) for the benefit
of PNC BANK, NATIONAL ASSOCIATION, as Agent (as amended, restated, supplemented
or modified from time to time, the “Pledge Agreement”).  The undersigned,
intending to be legally bound hereby, agrees for the benefit of the Agent and
the Lenders as follows:

 

1.             The undersigned will be bound by the terms of the Pledge
Agreement and will comply with such terms insofar as such terms are applicable
to the undersigned, including those terms in Section 17 of the Pledge Agreement.

 

2.             The undersigned will notify the Agent promptly in writing of the
occurrence of any of the events described in Section 5(g) of the Pledge
Agreement.

 

3.             The terms of Section 3 of the Pledge Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may facilitate, in the
reasonable judgment of the Agent, the carrying out of Section 3 of the Pledge
Agreement.

 

4.             To the extent that the undersigned has or hereafter may acquire
any immunity from the jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution, or otherwise) with respect to itself or its
property, the undersigned hereby irrevocably waives such immunity in respect of
its obligations under the Pledge Agreement and any other document or agreement
executed in connection therewith, and the undersigned agrees that it will not
raise or claim any such immunity at or in respect of any such action or
proceeding.

 

5.             The undersigned acknowledges and agrees that any notices sent to
the MLP regarding any of the Pledged Collateral shall also be sent to the Agent
in the manner and at the address of Agent as indicated in Section 14 of the
Pledge Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE - ACKNOWLEDGMENT
AND CONSENT TO AMENDED AND RESTATED PLEDGE AGREEMENT (BORROWER)]

 

 

RHINO ENERGY LLC

 

 

 

 

 

By:

/s/ Richard A. Boone

 

 

Name: Richard A. Boone

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

Address for Notices:

 

 

 

424 Lewis Hargett Circle, Suite 250

 

Lexington, KY 40503

 

Attention: Joseph R. Miller

 

Telephone: 859-389-6500

 

Telecopy:  859-389-6588

 

Email: jmiller@rhinoenergyllc.com

 

 

 

with a copy to:

 

 

 

424 Lewis Hargett Circle, Suite 250

 

Lexington, KY 40503

 

Attention: Richard A Boone

 

Telephone: 859-389-6500

 

Telecopy: 859-389-6588

 

Email: rboone@rhinoenergyllc.com

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TO

AMENDED AND RESTATED PLEDGE AGREEMENT (Borrower)

 

Description of Pledged Collateral

 

Member

 

Description of Pledged
Collateral and Certificate
Number (if any)

 

Percentage of
Ownership

 

 

 

 

 

 

 

RHINO RESOURCE PARTNERS LP

 

100% of membership interests of RHINO ENERGY LLC

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE B

TO

AMENDED AND RESTATED PLEDGE AGREEMENT (Borrower)

 

Addresses for Notices to MLP

 

Name and Jurisdiction of Formation

 

Mailing Address and Chief
Executive Office

 

 

 

RHINO RESOURCE PARTNERS LP, a Delaware limited partnership

 

424 Lewis Hargett Circle
Suite 250
Lexington, KY 40503
Attention: Joseph R. Miller
Telephone: 859-389-6500
Telecopy: 859-389-6588
Email: jmiller@rhinoenergyllc.com

 

 

 

 

 

with a copy to:

 

 

 

 

 

424 Lewis Hargett Circle, Suite 250
Lexington, KY 40503
Attention: Richard A Boone
Telephone: 859-389-6500
Telecopy: 859-389-6588
Email: rboone@rhinoenergyllc.com

 

--------------------------------------------------------------------------------